567 So. 2d 50 (1990)
Ricky B. LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2585.
District Court of Appeal of Florida, Fifth District.
September 27, 1990.
*51 James B. Gibson, Public Defender, and Michele A. Lucas, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Nancy Ryan, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
The trial court erred by imposing one written sentence of twelve years in the Department of Corrections for two second-degree felonies and one third-degree felony. While the sentence was within the guidelines' recommended range of nine to twelve years' incarceration, it exceeded the statutory maximum of five years' incarceration for the third-degree felony of grand theft.
General sentences for multiple convictions are not proper. Rule 3.701(d)(12), Fla.R.Crim.P.; see Dorfman v. State, 351 So. 2d 954 (Fla. 1977). The sentence is vacated, and we remand so that individual sentences may be given for each felony, including twelve years' incarceration for each of the second-degree felonies if that is deemed appropriate by the trial court, but not more than the statutory limit of five years for the third-degree felony.
Sentence VACATED and REMANDED.
DAUKSCH, COBB and PETERSON, JJ., concur.